I would like to join previous 
speakers in offering Mr. d’Escoto Brockmann my 
warm congratulations on his election to the presidency 
of the General Assembly. 
 As this is first time that I am here to address this 
Assembly, whose main objectives include the 
promotion of democracy and economic self-reliance, I 
am happy to record that the Kingdom of Tonga has 
been undertaking some historical and fundamental 
economic and political reforms over the past few years. 
 Eight years ago, the United Nations adopted the 
historic Millennium Declaration, offering new hope to 
people living in poverty around the world. Yesterday 
we met to review the progress we have made to date. 
This midterm review provides us with yet another 
opportunity to assess our overall achievements, draw 
attention to the constraints and gaps and renew our 
political commitment to the achievement of the targets 
that we set for the year 2015. 
 While some progress has been made globally in 
regard to poverty reduction, there is yet much more 
work to be done. Hardship and poverty have 
traditionally not been an issue of serious concern in the 
Kingdom of Tonga, but they are now becoming one. 
External influences are changing people’s attitudes and 
aspirations, straining the traditional Tongan social 
system in which everyone’s needs were met by the 
community as a whole. 
 A recent study has found that although there are 
no families living in absolute poverty, there is a small 
proportion of the population living in hardship. 
Population growth, changes in lifestyle and the gradual 
breakdown of the traditional social and family systems 
have contributed to those increased hardships. But the 
main cause has been our lack of foresight, drive and 
determination to retain much of that traditional spirit of 
self-reliance and self-sufficiency that has served us 
well for centuries. That is the main challenge for Tonga 
today — to be more self-reliant and more self-
sufficient, given the natural resources readily available 
to us within our own national borders. 
 The main theme of the general debate this year — 
the impact of the global food crisis on poverty and 
hunger in the world — is most timely. We all should 
look upon this crisis as an opportunity to redouble our 
efforts and refocus on policy actions that would help 
boost agricultural production in order to build greater 
self-reliance and self-sufficiency. Development aid can 
assist, but in the long term there is no substitute for a 
more dynamic and productive agricultural sector. 
Greater self-reliance is the ultimate goal for which 
Kingdom of Tonga strives. 
 Tonga’s performance under the United Nations 
Human Development Index continues to reflect a high 
level of expenditure and investment in the social 
sectors, including health and education. The United 
Nations Human Development Report for 2008 ranks 
Tonga 55 out of a total of 177 countries. Tonga has 
achieved targets such as universal primary education 
and gender equality through the provision of free 
primary school education. 
 Tonga shares the concern that the President 
expressed about the impact of climate change on small 
island States. In his prepared remarks for his opening 
statement on assuming the presidency last week, he 
emphasized that the negotiations process on agreed 
long-term actions initiated in Bali 
“must be guided by a single consideration: saving 
those small island States that today live in danger 
of disappearing entirely as nations. This is the 
real challenge of our day and this should be our 
immediate concern.” 
 And so it should be. For already, the prospect of 
climate refugees from some of the Pacific Island 
Forum countries is no longer merely a prospect but a 
reality, with relocations of communities already being 
relocated due to the rise in sea level. Urgent action 
must be taken now. 
 Last month in Niue, the leaders of the Pacific 
Island Forum countries endorsed, for the first time, a 
regional declaration on climate change as part of the 
Forum’s communiqué. The Niue Declaration duly 
recognizes the serious current impact of climate change 
and the growing threat it poses to economic, social, 
cultural and environmental well-being as well as to the 
security of Pacific island countries. Therefore, the 
Pacific small island developing States will introduce a 
draft resolution entitled “Climate change and security” 
during the current session of the General Assembly. I 
commend the draft resolution to Member States for 
their consideration and support. 
 Tonga welcomes the resources and technical 
assistance that will become available through 
initiatives such as Japan’s Cool Earth Promotion 
Programme, the European Union’s Global Climate 
 
 
33 08-52265 
 
Change Alliance, Australia’s National Climate 
Adaptation Programme for the Pacific and the increase 
in New Zealand’s financial support for climate change 
adaptation. 
 This year marks the tenth anniversary of the 
normalization of relations between Nuku’alofa and 
Beijing. This milestone has reaffirmed Tonga’s 
commitment to the observance of the One China 
policy, with the state of relations and economic 
cooperation between our two countries continuing to 
flourish and prosper. 
 Tonga welcomes the reform process and debates 
under way in international institutions. We share the 
view that the United Nations has a unique role and 
legitimacy and acknowledge the reforms that are 
occurring to strengthen the coherence of the United 
Nations system and, in particular, the efficacy of its 
development and humanitarian activities. It is vital that 
the United Nations contribute to developing a global 
framework of rules and collective action in an 
inclusive and democratic manner. As a member of the 
Commonwealth, Tonga joined others in Kampala in 
2007, and most recently in London earlier this year, in 
expressing concern that the current architecture of 
international institutions does not respond adequately 
to the challenges facing the small island States and 
environmental governance. 
 The longstanding debate on the reform of the 
Security Council, now over 10 years old, remains 
fraught with uncertainty and an inability to reach 
agreement on improving fundamental aspects of the 
Council, including the questions of equitable 
representation and an increase in its membership. In 
our opinion, the forthcoming intergovernmental 
negotiations present a further opportunity for Member 
States to advance this debate to a successful 
conclusion. Tonga continues to maintain its support for 
Japan’s proper and permanent place in any enhanced 
Council. 
 Last year from this podium, we provided details 
of how our Legislative Assembly approved a timetable 
for the implementation of reforms by 2010, leading to 
greater democratization of our political system. 
 His Majesty King George Tupou V is the driving 
force guiding the political reform process on which we 
have embarked as a nation. He holds the view that the 
monarchy is an instrument of change and not an 
obstacle to it. He has for some years, therefore, 
encouraged the Government to take the necessary 
measures to bring about a more democratic form of 
government, one in line with the aspirations of his 
people and with the changing circumstances of our 
globalized world. 
 In July this year, royal assent was granted to the 
Constitution and Electoral Commission Act of 2008. Its 
main task is to consider the constitutional and electoral 
implications of the resolutions of the Legislative 
Assembly and to draft the necessary bills for 
consideration and enactment. 
 Tonga was the first Pacific State to present its 
national report at the second session of the Human 
Rights Council’s Universal Periodic Review earlier this 
year. I wish to thank New Zealand for assisting in the 
funding of the preparation of the report and also those 
Member States who took the opportunity to contribute 
constructively to the review dialogue on the human 
rights situation in Tonga, as well as those who made 
pledges of financial and technical support. 
 In our globalized world, no sovereign nation can 
achieve its goals of progress, peace and security on its 
own, and that includes the Kingdom of Tonga. 
Constructive and active engagement in regional and 
international affairs through bilateral and multilateral 
cooperation mechanisms, with the United Nations at 
the centre, and greater, yet appropriate, integration into 
the global economy will thus continue to be the 
cornerstone of Tonga’s foreign policy. 
 As a Member of the United Nations, Tonga 
wishes to reaffirm its commitment to continuing its 
active involvement in the work of the United Nations 
as the central body coordinating the common efforts of 
the family of nations to which we all belong.